Citation Nr: 0934639	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-33 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.   Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
malaria.

3.  Entitlement to an initial compensable evaluation prior to 
August 30, 2005, and greater than 10 percent thereafter, for 
porphyria cutanea tarda.  

4.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to April 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from April 2004 and March 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  In June 2007, the RO granted an 
increased rating of 10 percent for porphyria cutanea tarda, 
effective from August 30, 2005. 

The Veteran testified at a video-conference hearing in 
January 2009.  

Three requests for extensions of time requested by the 
Veteran were granted by the Board.  
    
In February and May 2009, the Board received additional 
evidence from the Veteran along with waivers of initial RO 
consideration of the evidence. 

As explained in more detail below, the Board grants the 
Veteran's application to reopen the previously denied claim 
of entitlement to service connection for PTSD.  The reopened 
claim, along with the claims of entitlement to increased 
initial ratings for porphyria cutanea tarda and entitlement 
to service connection for hepatitis C, require additional 
development and are the subject of the remand appended to 
this decision.  The issue is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in a May 2002 rating decision.

2.  Evidence added to the record since the RO's May 2002 
rating decision is new evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for 
PTSD.

3.  The RO denied entitlement to service connection for 
malaria in a March 1971 decision.

4.   Evidence added to the record since the RO's March 1971 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for malaria.

5.  The Veteran does not currently have residuals of malaria.


CONCLUSIONS OF LAW

1.  An RO decision in May 2002 that denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  New and material evidence has been received since the May 
2002 RO decision, and thus the claim for service connection 
for PTSD is reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2008).

3.  An RO decision in March 1971 that denied entitlement to 
service connection for malaria is final.  38 U.S.C.A. § 7105 
(West 2002).

4.   New and material evidence has been received since the 
May 2002 RO decision, and thus the claim for service 
connection for malaria is reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2008).

5.  Service connection for malaria is not established.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. 
§ 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

In this decision, the Board reopens the Veteran's claims for 
service connection for PTSD and malaria which represents a 
complete grant of the benefits sought on appeal.  See Barrera 
v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  Thus, no discussion of VA's 
duties to notify and assist is required with respect to these 
issues.

With regard to adjudicating the reopened claim for service 
connection for malaria, complete VCAA-compliant notice was 
sent in March 2003 and March 2006 and the claim was 
readjudicated in a July 2008 supplemental statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the issue on appeal.  Pertinent evidence 
associated with the claims file consists of the Veteran's 
service medical records and post-service medical records 
identified by the Veteran.  Solicitation of a medical opinion 
is not necessary in connection with the claim for service 
connection for malaria because there is no evidence of a 
current disability.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the claim at this time.

New and Material Evidence

In a March 1971 decision, the RO denied service connection 
for malaria.  In a May 2002 rating decision, the RO denied 
service connection for PTSD.  The Veteran did not file timely 
appeals and those decisions became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302(a), 
20.1103.

In January and December 2003 written statements, the Veteran 
indicated that he was again seeking service connection for 
malaria and PTSD, respectively.  To reopen a claim, new and 
material evidence must be presented or secured.  
38 U.S.C.A. § 5108.  "The Board does not have jurisdiction 
to consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence is not 
presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers which, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. 
§ 3.156(a).  With these considerations, the Board must now 
review all of the evidence which has been submitted by the 
Veteran or otherwise associated with the claims folder since 
the final decisions in March 1971 and May 2002.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

PTSD

At the time of the May 2002 rating decision, the evidence 
failed to show that the Veteran was diagnosed as having PTSD 
and that he failed to provide adequate in-service stressor 
information.  Since that rating decision, the medical 
evidence of records shows that the Veteran is currently 
diagnosed as having PTSD.  Furthermore, the Veteran has 
presented allegations of stressors experienced in service.  
This evidence is clearly new in that it was not previously of 
record and is so significant that it must be reviewed in 
connection with the current claim.  The Veteran has therefore 
presented new and material evidence to reopen the claim of 
service connection for PTSD.  This matter is further 
addressed in the remand below.

Malaria

In the March 1971 decision, the RO denied service connection 
for malaria on the basis that there was no medical evidence 
of malaria in service or any current disability associated 
with malaria.  Since that decision, the Veteran has submitted 
a copy of a letter that he claims he wrote to his parents 
during service in which he reports that he was hospitalized 
for treatment of malaria.  This evidence is clearly new in 
that it was not previously of record and is so significant 
that it must be reviewed in connection with the current claim 
as it indicates in-service treatment for malaria.  The 
Veteran has therefore presented new and material evidence to 
reopen the claim of service connection for malaria.  

Service Connection

A review of the record reveals that the RO has considered the 
matter of service connection for malaria on the merits.  As 
such, the Board may do likewise, without prejudicing the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
for a "chronic disease," including certain tropical 
diseases, including malaria, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran has reported a history of malaria in Vietnam.

The service treatment records show that the Veteran was under 
a malaria prophylaxis program for seven days after returning 
from Southeast Asia.  The records fail to show that the 
Veteran was actually treated for or diagnosed as having 
malaria.

Post-service VA and private medical records do not show any 
treatment or diagnoses of malaria.

The Veteran submitted a copy of an undated letter that he 
wrote to his parents during service in which he states that 
he was receiving treatment for malaria.  Also of record is a 
statement from the Veteran's brother in which he states that 
he has witnessed the Veteran suffering from relapses of 
malaria over the years.  

The Veteran testified at the January 2009 hearing that he was 
treated for malaria during service, but that after discharge 
he has not suffered from any symptoms of malaria or received 
any treatment for the disorder.   

The evidence in support of the Veteran's claim includes his 
letter and testimony of recurrent fevers in service, and 
documented service in malaria areas.  Post-service, however, 
the Board finds that the evidence fails to show any medical 
evidence indicating that the Veteran has malaria or any 
residuals of malaria.  In fact, the Veteran testified that he 
has not received any treatment for malaria since discharge 
from service.  A threshold requirement for the granting of 
service connection is evidence of a current disability.  In 
the absence of evidence of a current disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Furthermore, the Board notes that the Veteran's brother who 
has submitted a statement on his behalf has not been shown to 
possess the training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation, and 
such a lay opinion does not constitute competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the preponderance of the evidence is against the 
claim for service connection for malaria.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD.

New and material evidence has been submitted to reopen the 
claim for service connection for malaria.

Service connection for malaria is denied.



REMAND

The Veteran's reopened claim for service connection for PTSD 
along with the claims for service connection for hepatitis C 
and initial ratings for porphyria cutanea tarda warrant 
further development.

The medical evidence of record shows that the Veteran is 
currently diagnosed as having PTSD.

The Veteran contends that he has PTSD due to traumatic events 
which occurred during his service in Vietnam.  The Veteran 
has reported that he was a member of the 9th MAG, 3rd Marine 
Division and that he served in Quang Tri and LZ Stud in 
Vietnam.  The Veteran's service personnel records confirm 
that he served in Vietnam from June 1968 to May 1969.  His 
MOS is verified as a cook but he alleges that he performed 
patrol duty and that he participated in various ambush 
operations and skirmishes.  Although the Veteran has been 
asked to provide details for his stressors generally, he has 
not been specifically asked to provide details regarding any 
ambush operations or skirmishes with which he may have been 
involved.  He should be sent a letter asking him to provide 
more details about these alleged stressors.  

With respect to the claim for initial increased ratings for 
porphyria cutanea tarda, the evidence indicates that the 
disorder may be more severe than currently rated and warrants 
further VA examination.  The Veteran was last afforded a VA 
examination to evaluate his porphyria cutanea tarda in April 
2006.  At that time, the examiner concluded that the 
condition affected less than 5 percent of the Veteran's total 
body area and 0 percent of the exposed areas.  In a 
subsequent March 2007 letter, a VA physician reported that 
the Veteran's porphyria cutanea tarda affected approximately 
30 percent of his skin and that he required intermittent 
phlebotomies to treat his chronic condition.  Accordingly, 
another VA examination is necessary.

Furthermore, the Veteran testified at the January 2009 
hearing that he receives ongoing treatment for his porphyria 
cutanea tarda at both the VA Medical Center (VAMC) and Kaiser 
Permanente.  In particular, he stated that he underwent a 
phlebotomy at Kaiser approximately three weeks prior to the 
hearing.  Such relevant medical evidence must be secured and 
associated with the claims file    

With respect to the claim for service connection for 
hepatitis C, the Veteran has claimed his hepatitis C is 
secondary to his service-connected porphyria cutanea tarda.  
The medical evidence reflects a current diagnosis of 
hepatitis C.  The Veteran states that he was informed by a 
physician that several Vietnam Veterans treated for porphyria 
cutanea tarda were also infected with hepatitis C.  Moreover, 
on VA examination in June 2003, the examiner reported that 
hepatitis C is often associated with porphyria cutanea tarda.  
Thus, a medical opinion should be obtained to ascertain 
whether the Veteran's hepatitis C is caused or aggravated by 
and his service-connected porphyria cutanea tarda.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to describe his 
stressor events separately; provide the 
date of each stressful event(s) and 
provide his specific location in Vietnam 
at the time of each stressful event(s) he 
recalls.  

2.  Contact the Marine Corps Archives and 
Special Collections (MCASC) for stressor 
verification (if sufficient information is 
provided by the Veteran).  MCASC should be 
requested to conduct a search of all the 
available and appropriate sources, and 
provide any pertinent information, 
including unit histories and morning 
reports for the Veteran's unit of 
assignment, which might corroborate the 
claimed ambushes/skirmishes the Veteran 
was said to have been involved in.  Any 
information obtained should be associated 
with the claims file.  If the search 
efforts produce negative results, the 
claims file should be so documented.

3.  Obtain and associate with the claims 
file any outstanding treatment records 
from the VAMC in Loma Linda, California.

4.  Obtain and associate with the claims 
file the records of treatment that the 
Veteran received at Kaiser Permanente for 
his porphyria cutanea tarda.  

5.  If, and only if, any stressors are 
corroborated as a result of the requested 
development, the Veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner.  If the 
Veteran's symptomatology is indicative of 
PTSD, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that the Veteran's 
PTSD is the result of his exposure to the 
corroborated stressor(s) in service, as 
opposed to being due to some other factor 
or factors.

6.  Schedule the Veteran to undergo an 
examination to determine the current level 
of severity of the service-connected 
porphyria cutanea tarda.  Any tests that 
are deemed necessary should be 
accomplished.  The claims folder should be 
furnished to the VA examiner for review 
and the report compiled by such examiner 
should indicate whether the claims folder 
was made available and reviewed.  The 
examiner is asked to address the 
percentage of the body affected by the 
service-connected disability and whether 
it requires the use of topical therapy or 
systemic therapy.

7.  The Veteran should be afforded a VA 
examination to determine the etiology of  
hepatitis C.  The claims folder must be 
made available to the examiner.  Any 
indicated studies should be performed.  
Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that hepatitis C 
is etiologically related to the Veteran's 
military service.  The examiner should 
also provide an opinion as to whether it 
is at least as likely as not that the 
Veteran's hepatitis C was caused or 
worsened by his service-connected 
porphyria cutanea tarda.

8.  Then, after conducting any additional 
indicated development, readjudicate the 
Veteran's claims.  If the benefits sought 
are not granted to the Veteran's 
satisfaction, issue an appropriate 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


